DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 8; prior art fails to disclose or suggest, inter alia, a current pulse matching circuit comprises: a rate-of-voltage change detection circuit driven by the power converter switch node, and a circuit configured to provide an injected matching current pulse by matching a magnitude and a time duration of charging or discharging current, wherein the injected matching current pulse has an opposite polarity to said charging or discharging current, and wherein matching of the injected matching the magnitude and the time duration is performed using a programmable gain amplifier.
Claim 9; prior art fails to disclose or suggest, inter alia, a switched mode power supply converter comprising: a current pulse matching circuit configured to negate output voltage disturbance during switching operation, a rate-of-voltage change detection circuit driven by the power converter switch node; and a current source or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                2/16/2022